Sohuohmah, J.
The material questions raised on this appeal were involved in the appeal of a similar action between the same parties in the Supreme Court.
In that action (Sommer v. Adler, 36 App. Div. 107), the Appellate Division of the first department in January, 1899, reversed, the judgment.
The same disposition is to be made of this appeal.
Judgment reversed and new trial ordered, with costs to the appellants to abide the event.
Fitzsimons, Ch. J., concurs.
Judgment reversed and new trial ordered, with costs to appellants to abide event.